Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 18, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  145940 & (61)(65)                                                                                     Michael F. Cavanagh
                                                                                                         Stephen J. Markman
                                                                                                         Diane M. Hathaway
                                                                                                             Mary Beth Kelly
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Bridget M. McCormack,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 145940
                                                                     COA: 302497
                                                                     Jackson CC: 09-006113-FH
  MUQARIBU AUNDUNAE MILES,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for leave to file a pro per supplemental
  application for leave to appeal is GRANTED. The application for leave to appeal the
  August 9, 2012 judgment of the Court of Appeals is considered, and it is DENIED,
  because we are not persuaded that the questions presented should be reviewed by this
  Court. The motion to remand is DENIED.

        HATHAWAY, J., not participating.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 18, 2013                    _________________________________________
         p0116                                                                  Clerk